Citation Nr: 1434885	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-45 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial evaluation for left shoulder arthritis in excess of 10 percent prior to April 7, 2010, and of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from July 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In an April 2013 decision, the Board reopened the claim for entitlement to service connection for a back disability and remanded the claims for a Board hearing.  The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record. 

The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the Virtual VA electronic claims file files.  Additional evidence, including VA treatment records, has been added without a waiver of agency of original jurisdiction (AOJ) review.  However, as the Board herein grants the Veteran's claims for service connection, which is fully favorable, no prejudice results to him in the Board considering such evidence in the first instance.  Moreover, as his increased rating claim is being remanded, the AOJ will have an opportunity to review all the submitted documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial evaluation for left shoulder arthritis in excess of 10 percent prior to April 7, 2010, and 20 percent from that date, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran has a current disability of degenerative joint disease in the lumbar spine.

2.  The Veteran injured his back in service.

3. The Veteran has experienced "continuous" symptoms of a back disability since service separation.

4.  Degenerative joint disease of the lumbar spine is etiologically related service.

5.  Upon resolution of reasonable doubt in the Veteran's favor, tinnitus is found to have originated during active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107 (West 2002); 38 C.F.R. § 3.102 (2013).




Service Connection Analysis

Back Disability

The Veteran asserts that service connection is warranted for a back disability.  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that currently diagnosed lumbar degenerative joint disease was incurred in service. 

Here, severe L5-S1 degenerative joint disease was noted in a May 2008 VA examination.  As such, the threshold requirement for direct service connection under Shedden has been satisfied. 

The second Shedden requirement has also been met as the record clearly shows that the Veteran sustained a fall in service after fainting and was exposed to cold temperatures while in Alaska.  See service treatment records dated in January, April and June 1959.  

The Veteran has had continuous symptoms of a back disability since service separation.  After separation from service, the Veteran claimed service connection for a back disorder related to an in-service injury.  The Veteran has also reported and testified as to having had problems with his back from the time of service.  

In addition, the record contains a May 2008 VA medical opinion, which, though elicited in connection with a different issue, also addresses the etiology of the Veteran's current back disability.  Specifically, the May 2008 VA examination report indicates in pertinent part, that the Veteran has a current diagnosis of severe degenerative joint disease changes and although they are age-related, "it is at least as likely that extreme cold conditions have contributed to his current physical symptoms of arthritis."  Here, the VA examiner's opinion is predicated on a thorough review of the extant record and supported by a detailed rationale.  As such, that opinion effectively signals an understanding of the salient facts of the case and, thus, provides a sufficient evidentiary foundation upon which the Board may base its decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding an examination report is adequate when it describes a condition in enough detail for the Board to make an informed decision).

The Board recognizes that the May 2008 VA examiner's opinion predated and, thus, did not consider the Veteran's correspondence after 2008 and hearing testimony.  However, this does not reduce the probative value of that medical opinion as its etiological findings are wholly consistent with the other evidence of record.  Indeed, the favorable May 2008 nexus opinion is fully corroborated by the Veteran's own written statements and testimony regarding his back disability symptoms.  Moreover, no other evidence of record refutes that opinion.

Accordingly, after resolving all reasonable doubt in the Veteran's favor, the Board finds that probative clinical and lay evidence of record is sufficient to establish a direct nexus between his back disability and his in-service cold exposure and back pain.  It follows that all three Shedden elements have been met in this case and that service connection for a back disability is therefore warranted.

Tinnitus

The Veteran asserts that service connection is warranted for tinnitus.  Specifically, the Veteran states that he developed tinnitus after fainting and falling in service.  See Board Hearing Tr. At 5.  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker, 708 F.3d 1331.  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that his current tinnitus was incurred in service. 

The Board finds the Veteran has currently diagnosed tinnitus.  See Veteran's statements during June 2014 Board Hearing.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  Thus, the threshold requirement for direct service connection under Shedden has been satisfied

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been admitted to the hospital twice in service for fainting.  Diagnoses in May and June 1959 include observation for syncope.  The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  To that end, as noted above, the Veteran reported that his tinnitus began subsequent to fainting and falling in service.

The Board also finds that tinnitus was incurred in and is attributable to service.  Entitlement to service connection for tinnitus cannot be established through application of 38 C.F.R. § 3.303(b), however 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  According to a March 1997 examination the Veteran reported having tinnitus for the previous 7 to 8 years.  Additionally, a VA clinician indicated that although the Veteran has complained of tinnitus, hearing was adequate for conversational exchange.  See October 2010 VA neuropsychology consult report.  Nonetheless, in more recent VA treatment reports the Veteran asserts that he has experienced tinnitus since service.  See VA treatment records dated in 2013 and 2014.  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service injury with subsequent onset of ringing in the ears, tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease of the spine is granted.

Service connection for tinnitus is granted.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Board finds that an additional VA examination is required to obtain evidence as to the severity of the service-connected left shoulder arthritis.  Review of the record shows that the Veteran underwent a VA examination in 2010, and he asserts that his service-connected shoulder disability has worsened or changed since the examination.  See Board Hearing Tr. at 3.  He specifically reported requiring additional treatment including Botox and physical therapy. 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected left shoulder arthritis.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

According to the Veteran's Board Hearing testimony, he continues to receive treatment at the West Haven VA Medical Center.  Thus, on remand, the RO should also seek any outstanding treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after May 2014.

2.  Then schedule the Veteran for a VA examination to determine the current severity of the service-connected left shoulder arthritis.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies should be accomplished with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  The examiner in this regard should elicit from the Veteran and record a complete clinical history referable to the disability.  

The examiner should specifically note all manifestations caused by the left shoulder arthritis.  The examiner should specify the range of motion of the arm in degrees for flexion and abduction.  The examiner should indicate whether the left shoulder arthritis is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to pain on use, including during flare-ups, any weakened movement, excess fatigability, or incoordination.

3.  Then readjudicate the claim remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


